19-08200-shl   Doc 16   Filed 02/26/19    Entered 02/26/19 11:01:48   Main Document
                                         Pg 1 of 4
19-08200-shl   Doc 16   Filed 02/26/19    Entered 02/26/19 11:01:48   Main Document
                                         Pg 2 of 4
19-08200-shl   Doc 16   Filed 02/26/19    Entered 02/26/19 11:01:48   Main Document
                                         Pg 3 of 4
19-08200-shl   Doc 16   Filed 02/26/19    Entered 02/26/19 11:01:48   Main Document
                                         Pg 4 of 4
